Exhibit 10.3

 

AMENDMENT NO. 3 TO

STANCORP FINANCIAL GROUP, INC.

1999 OMNIBUS STOCK INCENTIVE PLAN

 

In accordance with Section 17 of the StanCorp Financial Group, Inc. 1999 Omnibus
Stock Incentive Plan as amended (the “Plan”), the Board of Directors of StanCorp
Financial Group, Inc. (the “Company”) has approved and the Company hereby adopts
the following amendment to the Plan:

 

Section 7.1.4.6 of the Plan is amended to provide in its entirety as follows:

 

  7.1.4.6  Termination by Reason of Retirement. Unless otherwise determined by
the Board of Directors and except as provided in Section 7.2.6, if an optionee
terminates employment by or service with the Company by reason of “Retirement”,
such optionee may exercise his or her option(s) at any time prior to the
expiration date of the option(s) or the expiration of 60 months after the date
of termination, whichever is the shorter period, provided that with respect to
Incentive Stock Options, the period during which an option may be exercised
after the date of retirement shall not exceed that permitted with respect to
Incentive Stock Options under the Code.

 

Dated: February 11, 2002

 

STANCORP FINANCIAL GROUP, INC.,

An Oregon corporation

By:  

/s/ Ronald E. Timpe

   

Ronald E. Timpe

Chairman, President and

Chief Executive Officer

 